Citation Nr: 1308606	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-27 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from September 1961 to February 1970 and from April 1971 to November 1982.  He passed away in November 2005.  The appellant is his surviving spouse. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran died November [redacted], 2005.

2.  The Veteran's death certificate identifies the cause of his death as respiratory failure due to poorly differentiated large cell lung cancer.

3.  At the time of his death, the Veteran was only service connected for a lower back strain.

4.  The Veteran served in Thailand during the Vietnam War, but his service has not been shown to have involved activity around the perimeter of the Air Force Base he was stationed at.

5.  The weight of the evidence does not establish that the Veteran set foot in Vietnam during the Vietnam War.

6.  The evidence of record does not show that the Veteran was exposed to herbicides during service.

7.  The weight of the evidence does not establish that a service connected disability was either the principal or a contributory cause of the Veteran's death. 

8.  The evidence does not establish that the Veteran's lung cancer either began during or was otherwise caused by his military service.


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.1(k), 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Cause of Death

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a  prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability. 38 U.S.C.A.  §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in November 2005.  His death certificate identified the cause of death respiratory failure secondary to poorly differentiated large cell lung cancer.  A VA examiner confirmed in August 2007 that the Veteran's death was in fact the result of cancer which originated in his lungs.  At the time of his death, the Veteran was only service connected for a lower back strain.  The appellant seeks service connection for the cause of the Veteran's death.  

When it is established that a veteran was exposed to herbicides while in service and that veteran subsequently develops one of a list of diseases, including lung cancer, to a degree of 10 percent or more, the disorder shall be presumed to have been incurred during service absent affirmative evidence showing that the disease was not incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. 3.307(a)(6),(d), 3.309(e). 

Here, it is undisputed that the Veteran's death was caused by lung cancer.  However, service connection for the cause of the Veteran's death requires more than just a showing that he had lung cancer.  Rather, it must be shown that the lung cancer is either directly or presumptively linked to his time in military service.  As will be discussed, the evidence of record ultimately fails to establish that the Veteran's lung cancer either began during or was otherwise caused by his honorable military service. 

Service treatment records do not show any lung cancer in service, and there is no indication that the Veteran's cancer began for more than two decades after service.  It is not contended otherwise.  Rather, the appellant hangs her entire case on establishing that the Veteran was exposed to herbicides during his military service. 

As noted, lung cancer is presumptively linked to herbicide exposure.  38 C.F.R. § 3.309(e).  However, even were it established in this case that the Veteran was presumed to have been exposed to herbicides during service, the presumption that such exposure caused is lung cancer could still be rebutted by affirmative evidence showing that the lung cancer was not in fact caused by herbicide exposure.  38 C.F.R. § 3.307(d).

The Veteran was stationed in Thailand from June 1965 until November 1965, and the appellant believes that the Veteran was exposed to herbicides either on the air base in Thailand, or during a two to four week TDY assignment to Saigon, Vietnam which the appellant asserts the Veteran made while stationed in Thailand.  As such, she believes that the presumption of herbicide exposure is applicable to the Veteran and that his lung cancer should be service connected based on such herbicide exposure.

In July 2007, the appellant and two of her children testified at a hearing before the RO.  She asserted that when she first came to VA after the Veteran's death, she was told that he did have Vietnam service, in that he had been awarded the Vietnam Service Medal.  The appellant acknowledged being aware that her claim had been denied as it had not been shown that the Veteran had any Vietnam service.  She contended that the Veteran was stationed in Udorn, Thailand for a year in 1965, and she testified recalling the Veteran telling her upon his return that he had been sent on a mission into Vietnam for some amount of time between two and four weeks.  The appellant was asked if she could provide any additional details as to the Veteran's reported time in Vietnam, to which she stated that he was in Saigon.  The appellant then asserted that the Veteran had brought souvenirs home from Saigon.  
While the appellant has repeatedly argued that the Veteran was in Vietnam during service, the Board finds that the weight of the evidence is ultimately against such a conclusion.  The evidence is also against a finding that the Veteran should be presumed to have been exposed to herbicides while stationed in Thailand.

Service personnel records show that the Veteran was stationed at Udorn Air Base in Thailand from June 7, 1965 to November 1, 1965, where he was assigned to the 1973rd Communications Squadron as a Communications Center Specialist.  His job duties were described as transmitting and receiving messages utilizing the teletype and cryptographic equipment in mobile communications vans, preparing outgoing cryptographic messages for transmission, insuring the physical and cryptographic security of his working areas, inventorying classified material, and operating automatic encryption equipment.  The Veteran was transferred out of his posting in Thailand via Don Muang Airport, which is located in Thailand.  There is no indication in his service personnel records that he was ever TDYed from Thailand to Vietnam, or that he ever set foot in Vietnam.  Additionally, the Veteran's service treatment records fail to show that any treatment was ever provided to him in Vietnam.

It is not disputed that the Veteran was stationed in Thailand, and VA has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Therefore, when herbicide related claims from veterans with Thailand service are received, VA must evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.  

The Department of Defense has informed VA that commercial herbicides, rather than tactical herbicides, were used within the confines of Thailand bases to control weeds.  However, these commercial herbicides have been, and continue to be, used on all military bases worldwide; and they, therefore, do not fall under the VA regulations governing exposure to tactical herbicides such as Agent Orange.  

There is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  As such, VA has determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a US Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then VA policy is to acknowledge herbicide exposure on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.  

As noted, the Veteran's service personnel records confirm that he was stationed at Udorn Air Force Base (AFB), Thailand, where he served as a Communications Center Specialist.  However, duties as an Communications Center Specialist do not, in and of themselves, establish herbicide exposure as they does not establish service on the perimeter of the AFB.  Therefore, herbicide exposure cannot be presumed; and the determination of whether the Veteran was in fact exposed to herbicides requires a direct or facts-found analysis.  Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q ("Manual"). 

The appellant has suggested that the Veteran may have been exposed to herbicides while stationed in Thailand, and she even cited to articles she had found about soldiers who had been stationed in Thailand who had herbicide exposure.  She has also suggested that he might have come in contact with service members who had herbicides on their clothing after returning to Thailand from missions into Vietnam.  However, her contentions amount to nothing more than speculation that the Veteran might have been exposed; and, as noted, his MOS was not one of the types of positions which would have led to the Veteran coming in contact with herbicides.  From a review of the evidence, there is simply no probative showing that the Veteran was ever actually exposed to herbicides while stationed in Thailand.

Herbicide exposure is also presumed for any veteran who sets foot within the land borders of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307; see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  However, for the following reasons the Board concludes that the weight of the evidence is against the conclusion that the Veteran ever set foot in Vietnam.

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, lay testimony is sufficient in certain instances to establish service in Vietnam.  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In making this determination, the Board can weigh an absence of corroborating records against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2008).

As noted, the appellant contends that while stationed in Thailand, the Veteran was TDYed to Vietnam for between two and four weeks.  She testified that she recalled the Veteran talking about life in Saigon, and she asserted that he had sent souvenirs from Vietnam.  

It is noted that the Veteran never actually asserted to VA that he was in Vietnam.  He did file for service connection shortly after service, but never actually claimed service in Vietnam.  As such, the entirety of the appellant's claim rests on her recollections of things that he told her.  That is, she has no firsthand knowledge of the Veteran setting foot in Vietnam, and she did not witness it with her own eyes.  

Unfortunately, the evidence of record does not support the conclusion that the Veteran set foot in Vietnam.  Neither service personnel records, nor service treatment records, ever place the Veteran in the Republic of Vietnam.  The Veteran's semi-annual reviews from his time stationed in Thailand show that he was a well-respected soldier, but the reviews do not in any way suggest that he was ever TDYed during his time in Thailand.  Additionally, service treatment records fail to show that any treatment was ever provided to the Veteran from any medical station in Vietnam.

The RO also obtained the Veteran's military pay records from his time in Thailand.  Unfortunately, there was no indication that the Veteran was awarded hostile duty pay during that time.  Additionally, a record of travel payments was obtained showing the Veteran's special travel orders between November 1961 and August 1969.  The record did show that the Veteran was approved for travel on one occasion during his time in Thailand, but the record did not identify where the Veteran was traveling to, and more importantly, travel was only authorized from September 17-23, 1965.  As noted, the appellant has contended that the Veteran was in Vietnam for 2-4 weeks.  Thus the timing of the travel authorization does not align with the appellant's contention.
 
Having reviewed the evidence of record, the Board simply finds that the lay testimony asserting that the Veteran was TDYed to Vietnam is simply outweighed by the lack of any such assertion in the Veteran's service personnel records and service treatment records, and by the fact that the time from for the Veteran's travel while stationed in Thailand does not align with the appellant's assertion as to his time in Vietnam.  While this difference in time might appear insignificant, the fact remains that the appellant is resting her entire case on her recollections as to what someone else told her; yet the one objective piece of evidence showing travel during the Veteran's time in Thailand does not align with the appellant's account of what was told to her.  The appellant does not assert that she was with the Veteran in Thailand or Vietnam, rather she is relaying what he told her over the years.  As such, a record which shows at most a week of travel is significant, because it does not align with the "facts" as she understood them.  When combined with the other evidence of record, the appellant's assertions are simply not found to be sufficiently credible to establish that the Veteran had boots on the ground in Vietnam.  

The Board does not question the appellant's sincerity in her belief that the Veteran was in Vietnam.  It is in fact quite possible that he told her that he went to Vietnam.  However, as discussed, the evidence of record weighs against the conclusion that the Veteran actually set foot in Vietnam during service.  Even the Veteran's representative acknowledged in January 2013 that it could not be conceded that the Veteran was exposed to herbicides during service, as the service treatment records, service personnel records, and finance records were all negative for any evidence that he actually set foot in Vietnam.  Based on the evidence of record, including the lay statements of the appellant, the Board makes the following factual finding:  The Veteran was never in Vietnam.    

As such, the evidence of record does not establish that the Veteran was in Vietnam or that he was exposed to tactical herbicides while stationed in Thailand.

Beyond the above, the Board also notes that even if it were concluded that the Veteran was TDYed to Vietnam for several weeks, a concession which, as described above, is not supported by the evidence of record and is actually refuted by the evidence of record, the fact remains that the Veteran would likely have had limited, if any, exposure to herbicides during this brief stay, as his MOS appears to have largely involved indoor activity.  The appellant must understand that it is unlikely, in the extreme, for there to be any rational connection between the Veteran's death from lung cancer and herbicide exposure. 

While no presumption of herbicide exposure has been satisfied, the appellant is nevertheless entitled to show that the Veteran was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  However, in this case, no evidence has been submitted showing actual herbicide exposure, as the full extent of the allegation was that the Veteran should be presumed to have been exposed to herbicides by virtue of being in either Vietnam or Thailand; but such a conclusion has not been supported.           

Because the Veteran is not shown to have been exposed to herbicides during his military service, he, and by extension the appellant, is not entitled to any presumption that would flow from such exposure.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must nevertheless be reviewed to determine whether service connection can be established on Potassium Permanganateanother basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection for the cause of the Veteran's death.  Unfortunately, this too fails to show that service connection is warranted.
 
It is undisputed that the Veteran's death was caused by lung cancer, as this is clearly spelled out on the Veteran's death certificate.  Yet, the Veteran had a 50 pack year history of tobacco use at his death, and no medical opinion of record has been advanced to even suggest that the Veteran's lung cancer may have been directly caused by his military service.  Moreover, the first signs of cancer did not appear for several decades after the Veteran separated from service.  Because the Board has concluded that the Veteran is not presumptively considered to have had herbicide exposure during service, the Board will not investigate whether the evidence affirmatively shows that the Veteran's lung cancer was caused by his history of tobacco use.  See 38 C.F.R. § 3.307(d)(1).

As described, the evidence simply does not link the Veteran's lung cancer to his time in service; and the criteria for service connection for the cause of the Veteran's death have therefore not been met.  

Accordingly, the appellant's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, notice was provided by an April 2006 letter, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  While the letter did not inform the appellant that the Veteran's only service connected disability was his back disability, such a failure is at most harmless error.  There is simply no suggestion that the Veteran's back disability in any way contributed to his developing lung cancer, which in turn is the only cause of death listed on the death certificate.  Rather, the entirety of the case hinges on whether the Veteran is presumed to have been exposed to herbicides during service and if so whether such exposure caused his lung cancer.  As such, the fact that the Veteran was service connected for a back disability appears to be entirely irrelevant to the adjudication of this appeal.  Moreover, neither the appellant nor her representative have suggested that she has in any way been prejudiced with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All relevant treatment records appear to have been obtained, as were service treatment records, service personnel records, and military pay records.   Additionally, the appellant testified at a hearing before the RO, and did not express a desire to testify at a hearing before the Board.

A medical opinion was obtained to address whether the primary location of the Veteran's cancer was in his lungs.  A VA medical opinion was not provided in this case to address whether the Veteran's lung cancer was otherwise the result of his military service.  The Federal Circuit has indicated that section 38 U.S.C.A. § 5103A(a), and not (d), applies to DIC claims.  Section 5103A(a) indicates that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  "[T]he statute only excuses the VA from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'" Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).

The record in this case is negative for any indication, other than through the operation of a statutory presumption, that the Veteran's lung cancer, diagnosed more than two decades after he separated from service, was the result of his military service.  As such, VA's duty to obtain a medical opinion has not been triggered, as there is no reasonable possibility exists that such assistance would aid in substantiating the claim, since the critical question at this juncture of the case is whether the Veteran was exposed to herbicides in service, which is not a question that relies on medical expertise.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the appellant's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


